Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "executes, between the inversion pulse of the IR sequence at a single time and the inversion pulse of the IR sequence at the next time, the imaging sequence different from the IR sequence with respect to a different slice from the slices to which the two inversion pulses have been applied" in combination with the remaining claim elements as set forth in claims 1-9.	The prior art does not disclose or suggest the claimed "acquires images in a first slice group, and an imaging sequence that is inserted into an inversion pulse of the IR sequence at a single time and an inversion pulse of the IR sequence at the next time, and acquires images in a second slice group different from the first slice group that are images having different contrasts from that of the IR sequence" in combination with the remaining claim elements as set forth in claim 10.	The prior art does not disclose or suggest the claimed "IR sequence and the imaging sequence are repeated by switching the first slice group and the second slice group, and control to acquire an IR image and an image having a different contrast from that of the IR image for all the slices included in the first slice group and the second slice group" in combination with the remaining claim elements as set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 2019/0357799 A1) teaches a magnetic resonance imaging apparatus and method of controlling the same.	Zeller (US 2019/0277932 A1) a method and apparatus for recording MR data.	Visser (US 2012/0046539 A1) teaches dual-contrast MR imaging using FLAIR.
	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852